Citation Nr: 0832015	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972, including service in the Republic of Vietnam from 
September 22, 1969 to September 21, 1970 and service 
thereafter in the Army Reserves.

This appeal came before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, in which the 
RO determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for polyneuropathy.   

In May 2006, the Board determined that new and material 
evidence had been received, reopened the claim and remanded 
it to the RO for a de novo review and for other development.  
On remand, the RO continued the denial of the veteran's claim 
(as reflected in a December 2007 supplemental statement of 
the case (SSOC)) and returned the matter to the Board for 
further appellate consideration.

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection is warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

When the case was previously remanded, the Board had directed 
that the actual dates of all periods of active duty for 
training (ACDUTRA) be provided and certified and that all 
medical records associated with the veteran's reserve service 
should be obtained and considered in the context of this 
appeal.  An October 2006 request to the National Personnel 
Records Center (NPRC) failed to ask for the veteran's reserve 
medical records.  And, although some reserve personnel 
records were received, they did not provide the actual dates 
of ACDUTRA.  

In addition, the Board observes that the veteran reported 
during his June 2007 VA examination that he was receiving 
Social Security Administration (SSA) disability benefits.  
However, the claims file does not include a copy of any SSA 
determination or supporting medical records.  VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

The Board also notes that the United States Court of Veterans 
Appeals for Veterans Claims (Court) has held, that secondary 
service connection may be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disability.  See 3.310 (2007); see also Allen v. Brown, 7 
Vet. App. 439 (1995).  Upon review of the record, the Board 
observes that the June 2007 VA examiner indicated that the 
veteran's polyneuropathy could not be reasonably related to 
service.  Onset of the veteran's polyneuropathy preceded the 
award of service connection for diabetes mellitus by over 20 
years; however, the record suggests that the two disorders 
are manifested by similar symptomatology at least to some 
extent.  However, the June 2007 VA examiner did not render 
any opinion as to whether the veteran's neuropathy had been 
aggravated to any extent by his service-connected diabetes 
mellitus.  

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Shreveport VA 
Medical Center (VAMC) up to March 20, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Shreveport VAMC, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Shreveport VAMC all outstanding records 
of evaluation and/or treatment of the 
veteran, from March 2007 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying any decision awarding 
disability benefits to the veteran and 
any other determination, to include 
copies of any such determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.
 
3.  The RO should make another attempt 
obtain copies of the appellant's 
personnel records, to include the 
actual dates for all periods of active 
duty for training (ACDUTRA), and all 
outstanding service medical records for 
the period that the appellant served in 
the reserves dated from 1972 to 1990.  
In doing so, the RO should contact the 
AR-PERSCOM, the NPRC, and the 
Department of the Army.  The RO should 
continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and that 
further efforts to obtain these records 
would be futile.  If any records sought 
are not obtained, the RO should notify 
the appellant of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the claims file should be referred to 
the physician who conducted the June 
2007 VA examination, if available, for 
an addendum to reflect consideration of 
any additional records associated with 
the claims file and to make any 
necessary modification(s) to the 
examination report.  

In accordance with 38 C.F.R. § 3.310, the 
examiner is also requested to opine as to 
whether the veteran's polyneuropathy has 
been aggravated by his service-connected 
diabetes mellitus.  If the examiner 
determines that the veteran's 
polyneuropathy has been aggravated by his 
service-connected diabetes mellitus, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

If the June 2007 VA examiner is 
unavailable, the claims file should be 
referred to a different physician for 
review of the claims file.  The claims 
file must be made available to, and 
reviewed by, the designated physician.  
If this physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination, 
by a physician, at an appropriate VA 
medical facility, to determine the 
etiology and the nature and extent of 
the veteran's polyneuropathy.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the veteran, if one is 
performed, the physician should render 
an opinion, consistent with sound 
medical judgment, as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
veteran's polyneuropathy (1) began 
during, or was aggravated (worsened), 
as the result of some incident of 
active service or active duty for 
training (ACDUTRA) in the reserves, (2) 
is due to exposure to herbicides, (3) 
is due to an intervening post-service 
event(s), or (4) was manifested within 
one year after his discharge from 
active duty.  The veteran was 
discharged from active duty on March 
17, 1972.  Should the physician 
determine that the polyneuropathy 
disorder is not directly related to 
service, he/she is also requested to 
opine as to whether the veteran's 
polyneuropathy has been aggravated by 
his service-connected diabetes 
mellitus.  If the examiner determines 
that the veteran's polyneuropathy has 
been aggravated by service-connected 
diabetes mellitus, the physician should 
attempt to quantify the degree of 
additional disability resulting from 
the aggravation.
 
The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reason why.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
to be advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for polyneuropathy, on a 
direct and secondary basis, in light of 
all pertinent evidence and legal 
authority.

9.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative, if any, should be 
furnished an SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


